Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments to the claims filed on 06/02/2022 presents a distinct claiming of particular steps and limitations in combination and comparison to one another over the closest prior arts, Crawford and Swanson.
Regarding independent claim 1, Swanson and Crawford alone or in combination do not teach steps 5 and 8. While, Swanson teaches the use of warm exhaust gas from a main dryer and conveying it to indirectly heat recycled material, it is silent on the use of the exhaust gas as combustion-supporting gas and does not teach the collection or generation of the gas from temporary storage of the pre-mix. Crawford also teaches the re-use of hot gas emissions (flue gas) , but does not teach the re-introduction of the gas into the drying cylinder as a combustion-supporting gas, but rather the gas is filtered and released and rather the waste materials from the gas are recycled. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774